Title: To George Washington from Timothy Pickering, 12 October 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War-Office Oct. 12. 1795.
          
          General Wayne has requested leave to visit his friends and his home. I wrote to him that your absence from philadelphia prevented a decision on his request. It will be desirable to send him an answer by next Saturday’s post: and lest accident should prevent your arrival here before that time, I send this and a duplicate to meet you either at Baltimore or other place beyond it; requesting to be favoured with your orders respecting General Waynes desire to obtain a furlough. This he certainly would not ask unless the state of affairs rendered the indulgence, in his opinion, perfectly safe. I have the honor to be with the highest respect Sir, your most obt servt
          
            Timothy Pickering
          
        